Citation Nr: 0725315	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-16 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability other than a service-connected chronic low back 
strain, to include degenerative joint disease and 
degenerative disc disease of the lumbar spine as secondary to 
a service-connected right knee disorder with leg length 
shortening.

2.  Entitlement to service connection for a left arm disorder 
secondary to a service-connected right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, denying the veteran's claim 
for secondary service connection for a left arm disorder and 
reopening a claim for service connection for a low back 
disability and denying the latter claim on the merits.  By 
further rating action in March 2005, service connection was 
established for chronic musculoskeletal strain of the lumbar 
region, as secondary to service-connected disability of the 
right knee, characterized as residuals of a right total 
arthroplasty, removal of the medial and lateral menisci, 
instability due to loss of the anterior cruciate ligament, 
chronic synovitis, and leg shortening.  On the basis of the 
foregoing, as well as the RO's prior, final denial in March 
1998 of the veteran's original claim for secondary service 
connection for a low back disorder, the Board has 
recharacterized the issue pertaining to the low back as 
indicated on the title page of this decision.  

Although the RO reopened the claim for service connection for 
a back disability and denied entitlement on the merits, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen a claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Therefore, the issue has been 
characterized as noted on the title page.

For reasons set forth in detail below, the Board herein 
addresses only the merits of the question of whether new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for secondary service connection for 
a low back disorder, finding in the veteran's favor.  The 
veteran's reopened claim, as well as his original claim for 
secondary service connection for a left arm disorder, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder, secondary to 
a service-connected right knee disability, was denied by a 
rating decision in March 1998 based on the absence of 
evidence linking the entities in question; the veteran filed 
a timely notice of disagreement but the veteran failed to 
perfect the appeal by submitting a timely substantive appeal.  

2.  By rating action in March 2005, service connection for 
chronic musculoskeletal strain of the lumbar region, as 
secondary to service-connected disability of the right knee, 
was established.  

3.  Evidence received since entry of the March 1998 decision 
includes a competent opinion tending to indicate that the 
veteran has an additional low back disorder, diagnosed as 
degenerative joint disease and degenerative disc disease of 
the lumbar spine, related to a leg length discrepancy caused 
by his service-connected right knee disability.  

4.  The post-March 1998 evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim for secondary 
service connection for degenerative joint and disc disease of 
the lumbar spine.  


CONCLUSIONS OF LAW

1.  The RO's decision of March 1998, denying entitlement to 
secondary service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103 
(2006).  

2.  New and material evidence has been received since entry 
of the March 1998 denial, and the veteran's claim of 
entitlement to secondary service connection for degenerative 
joint disease and degenerative disc disease of the lumbar 
spine is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim to reopen, 
but as the disposition herein reached is favorable to the 
veteran to the extent indicated, there is no need to discuss 
the impact of the VCAA at this juncture.

An unappealed rating decision is final based on the evidence 
of record at the time of such decision.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to a claim which has been finally disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(This definition has been modified, but the modification 
applies only to claims filed on or after August 29, 2001.  
The instant claim to reopen was filed prior to that date.  
See 66 Fed. Reg. 45620 (2001)).

Generally, secondary service connection may be granted when a 
nonservice-connected disability is proximately due to or the 
result of a service- connected disability.  38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439 (1995) 
(when a veteran's service-connected disability aggravates, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to compensation for that 
incremental increase in severity of the nonservice-connected 
disability attributable to the service-connected disability).  
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen, supra.  See 71 Fed. Reg. 
52744 (2006).  That amendment requires that a baseline level 
of severity of the nonservice- connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation, and although not to date considered by 
the RO, is for application in this instance.  

Service connection for a right knee disability was 
established by RO action in February 1968.  

The veteran's original claim for service connection for a low 
back disorder, secondary to a right knee disability, was 
denied by the RO in March 1998.  The basis of that action was 
that the veteran had failed to show that there was any 
relationship between the entities in question.  Notice of the 
denial and of the veteran's appellate rights was provided to 
him later that month, following which he filed a notice of 
disagreement in July 1998.  However, once a statement of the 
case was issued in April 1999, the appeal was not perfected 
by the timely filing of a substantive appeal, thereby 
rendering the March 1998 action final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.

A petition to reopen the veteran's claim for secondary 
service connection for a low back disorder was filed in June 
2001.  Such claim was denied by RO action in December 2002, 
and that denial forms the basis of the instant appeal.  While 
such appeal was pending before the RO, service connection on 
a secondary basis was established in March 2005 for chronic 
musculoskeletal strain, but denied for degenerative disc 
disease and osteoarthritic changes of the lumbar spine.  

Given the finality of the most recent denial in March 1998, 
as set forth above, the question at this juncture is whether 
new and material evidence has been presented to reopen the 
veteran's previously denied claim.  This ordinarily would 
necessitate a review of the evidence submitted prior to and 
subsequent to that most recent, final denial.

In this instance, however, there is a single item of evidence 
in the form of a letter from a treating VA nurse 
practitioner, dated in March 2003, which speaks to the 
existence of a direct, causal relationship between the 
veteran's low back pain and his service-connected right knee 
disorder.  Therein, the veteran's low back pain was, in 
effect, noted to be associated with his degenerative disc 
disease of the lumbar spine and small disc bulge at L4-5.  

Whereas the evidence on file in March 1998 was found by the 
RO not to identify any cause and effect relationship, and the 
evidence received thereafter links the veteran's claimed low 
back disorder, inclusive of degenerative disc disease, to his 
existing right knee disability, the March 2003 correspondence 
referenced above must be considered new and material.  Such 
evidence was not previously before agency decision makers, it 
bears directly and substantially upon the specific matter 
under consideration, and it must be considered in order to 
decide fairly the merits of the claim.  Accordingly, the 
additional evidence received since entry of the March 1998 
denial is new and material, and the claim must be reopened.  


ORDER

New and material evidence having been received, the veteran's 
claim for secondary service connection for degenerative joint 
disease and degenerative disc disease of the lumbar spine is 
reopened; the appeal is granted to this extent only.


REMAND

VCAA notice as to the issues on appeal was not attempted 
until the RO's issuance of January 2005 correspondence, which 
does not set forth the information and evidence necessary to 
substantiate the veteran's claims for secondary service and 
fails to set out fully the division of responsibility between 
VA and the veteran in terms of obtaining needed evidence.  38 
U.S.C.A. §§ 5102, 5103(a); 38 C.F.R.  3.159(b)(2); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Remand 
is deemed necessary in order to ensure that all notification 
duties are properly discharged.  

In terms of the VA's duty to assist, additional medical input 
is found to be needed as to both issues on appeal.  In this 
regard, it is noted that the veteran was afforded a VA 
medical examination in February 2005, which resulted in 
diagnoses of chronic musculoskeletal strain of the lumbar 
region, mild degenerative disc disease and osteoarthritic 
changes of the lumbar spine, and residuals of a ruptured 
biceps of the left arm, to include easy fatigability.  The 
examiner linked the veteran's back strain to his service-
connected right knee disorder, but failed to address the 
linkage, if any, of the veteran's remaining low back 
disorders and his right knee disablement, be it by direct 
causation or aggravation.  The examiner also indicated that 
he could not address the cause of the veteran's claimed left 
arm disorder without resort to mere speculation, but did not 
address the reason(s) therefor, the question of aggravation 
under Allen, supra, or the merits of the opinion offered by 
the veteran's treating VA nurse practitioner that the left 
arm injury occurred because he was off balance due to right 
knee stiffness and was unable to lift with his legs.  The 
need for further medical opinion is thus indicated.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp.2006); 38 C.F.R. 
§ 3.159(c)(4)(2006).

Lastly, as noted in the body of the decision above, 38 C.F.R. 
§ 3.310 was modified as of October 10, 2006.  See 71 Fed. 
Reg. 52744 (2006).  While this amendment essentially codifies 
Allen v. Brown, 7 Vet. App. 439 (1995) by adding language 
that requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation, 
since this appeal must be remanded for the foregoing reasons, 
the RO should provide the veteran with notice of this 
amendment.  38 C.F.R. § 19.9

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2006), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claims for service connection for 
degenerative disc disease and 
osteoarthritis of the lumbar spine, as 
well as left arm disorder, each as 
secondary to a service-connected right 
knee disability.  The veteran must be 
notified by written correspondence of any 
information and evidence not of record 
(1) that is necessary to substantiate his 
claims; (2) that VA will seek to provide; 
(3) that the veteran is expected to 
provide; and (4) must ask the veteran to 
provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  The RO or AMC must obtain 
any relevant VA or other government 
records, such as those compiled by or on 
behalf of the service department, which 
are identified.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals or other evidence, provided 
that he supplies sufficient, identifying 
information and written authorization.

The VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates, as 
outlined by the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The AMC/RO must also provide notice the 
most recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006.  See 
71 Fed. Reg. 52744 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

2.  All pertinent records of VA medical 
treatment, not already on file, must be 
obtained for inclusion in the veteran's 
claims folder.   

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purpose of identifying the etiology 
of his claimed low back and left arm 
disorders and their relationship, if any, 
to service-connected disablement of his 
right knee.  The claims folder must be 
made available to the examiner for use in 
the study of this case and the prepared 
report of such evaluation must indicate 
whether the claims folder was made 
available and reviewed.    

Following a review of the relevant 
medical evidence in the claims file, the 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
requested to answer the following 
question and provide a supporting 
rationale:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
veteran's degenerative joint 
disease and degenerative disc 
disease was caused or 
aggravated by his service-
connected right knee disability 
(arthritis, total arthroplasty, 
removal of the medial and 
lateral menisci, loss of the 
anterior cruciate ligament, and 
chronic synovitis) with leg 
length shortening?  

Whether the examiner agrees or 
disagrees with the findings 
outlined by the veteran's 
treating VA nurse practitioner 
in her March 2003 statement, 
and why, should be fully 
discussed.  If the examiner is 
unable to offer any requested 
opinion, the reasons why an 
opinion cannot be offered must 
be fully detailed by the 
examiner.  

The examiner is informed that aggravation 
for legal purposes is defined as a 
chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond the natural 
progression of the disease or injury.  

Also, use by the examiner of the "at 
least as likely as not" language in 
responding is required.  The examiner is 
advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or aggravation; less likely weighs 
against the claim.  

If the veteran's degenerative joint 
disease or degenerative disc disease of 
the lumbar spine was aggravated by his 
right knee disability with leg length 
shortening, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
arthritis and disc disease (e.g., slight, 
moderate) before the onset of aggravation 
caused by the right knee disability with 
leg length shortening

4.  Lastly, the veteran's claims for 
entitlement to secondary service 
connection for low back and left arm 
disorders, other than lumbar strain, must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority, inclusive of the 
provisions of 38 C.F.R. § 3.310, as in 
effect prior to and on and after October 
10, 2006, see 71 Fed. Reg. 52744 (2006).  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


